DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0236579) modified by Kasumi (US 2010/0031833) and Hirano (US 2016/0231648).
	Regarding claim 1, Sato meets the claimed, a molding apparatus for molding a composition on a substrate using a mold, (Sato Abstract discloses an imprint apparatus to pattern a substrate with a mold) the molding apparatus comprising: a conveying unit the conveying unit being configured to convey the object; (Sato [0016] describes a mold (object) is moved by a driving mechanism) a holding unit configured to hold the object conveyed by the conveying unit; (Sato [0016] describes a chuck (holding unit) that holds the mold) a supply unit configured to supply gas to an object space surrounding the object held by the holding unit; (Sato [0016] describes a supply portion that supplies gas to a mold) and a control unit configured to control the supply unit (Sato [0029] describes a gas controller that controls the supply portion to supply gas.)
 Sato teaches a conveying unit but does not teach a hand and arm and does not teach, having a hand portion configured to hold an object and an arm portion to which the hand portion is attached. 
Analogous in the field of molding or imprint apparatus, Kasumi meets the claimed, having a hand portion configured to hold an object and an arm portion to which the hand portion is attached (Kasumi [0038] teaches a conveyance robot (conveyance unit) that can hold the substrate or mold that has a robot hand that holds a mold and a robot arm.)

Sato teaches a mold conveying device but does not teach a mold and hand, alone, Sato does not teach a conveying unit with an arm and a hand and thus does not meet the claimed, so that a first amount of supply per unit time of the gas to be supplied from the supply unit in a case where at least one of the hand portion or the arm portion is inside the object space is different from a second amount of supply per unit time of the gas to be supplied from the supply unit in a case where both the hand and the arm portion is outside the object space and where the direction in which the gas supplied from the supply unit flows is changed by neither the hand portion nor the arm portion however, Kasumi [0038] teaches a conveyance robot with an arm and a hand and Sato [0029]-[0030] teach that there is no gas supply while the mold is driven into contact with the substrate (while the conveyance mechanism drives the mold into the space) and because there is no gas supply, the mold conveyance mechanism cannot change the direction of the gas. Sato also teaches there is gas supplied before the mold is driven into contact with the substrate (before the conveyance mechanism drives the mold into the space.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the process of supplying gas depending on the position of the mold and conveying unit 
Sato teaches a gas supplied by the mold conveying unit, see [0029]-[0030] and Kasumi teaches an arm and hand as the conveying unit, see [0038] but neither Sato nor Kasumi meet the claimed, and where a direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion.
Analogous in the field of lithography apparatus, Hirano meets the claimed, and where a direction in which the gas supplied from the supply unit flows is changed by the at least one of the hand portion or the arm portion (Hirano [0042] describes that an original head (mold holding unit) supplies a gas from a supply unit 21 one side of the original (mold) and exhausts the gas via a duct 14 from the other side thus the original head (mold holding unit) changes the direction of the gas supplied.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus with the mold and hand of Sato modified by Kasumi with the mold holding unit that supplies and exhausts gas as described in Hirano in order to recover the gas, see Hirano [0042].
Regarding claim 2, Sato meets the claimed, the molding apparatus according to claim 1, wherein the control unit controls the supply unit so that the second amount of supply is greater than the first amount of supply during a predetermined period after the hand portion and the arm portion exit the object space (Sato [0029]-[0030] teach that there is no gas supply (first amount) while the mold is driven into contact with the substrate (while the conveyance mechanism drives the mold into the space) but there is gas supplied (second amount) before the mold is driven into contact with the substrate (before the conveyance mechanism drives the mold into the space and Kasumi [0038] teaches a hand and an arm on a conveyance unit.)
Regarding claim 3, Sato meets the claimed, the molding apparatus according to claim 1, wherein the control unit controls the supply unit to supply the gas by the second amount of supply determined to suppress an increase in a foreign substance included in the object space (Sato [0022] describes gas is supplied to remove foreign substances.)
Regarding claim 4, the molding apparatus according to claim 1, wherein the control unit controls the supply unit to supply the gas by the second amount of supply according to an attribute of a foreign substance existing in the molding apparatus (Sato [0022] describes gas is supplied to remove foreign substances – the presence of a foreign substance meets the broadest reasonable interpretation of an “attribute”.) 
Regarding claim 5, Sato meets the claimed, the molding apparatus according to claim 1, further comprising a collection unit configured to collect gas from the object space, (Sato [0042] teaches a gas exhaust duct and recovery mechanism) wherein the control unit controls the collection unit so that a first amount of collection per unit time of the gas to be collected by the collection unit in a case where at least one of the hand portion and the arm portion is inside the object space is different from a second amount of collection per unit time of the gas to be collected by the collection unit in a case where the hand portion and the arm portion are is outside the object space (Sato [0029] says that before the mold is driven to be in contact with the substrate (second amount) the gas is exhausted (collected), but after the mold is driven in contact with the substrate (first amount) the gas may not be exhausted to avoid foreign contaminants falling on the substrate and Kasumi [0038] describes a hand and arm portion.) 
 the molding apparatus according to claim 5, wherein the control unit controls the collection unit so that the second amount of collection is greater than the first amount of collection during a predetermined period after the hand portion and the arm portion exits the object space (Sato [0029] says that before the mold is driven to be in contact with the substrate (second amount) the gas is exhausted, but after the mold is driven in contact with the substrate (first amount) the gas may not me exhausted to avoid foreign contaminants falling on the substrate and Kasumi [0038] describes a hand and arm portion.)
Regarding claim 7, Sato meets the claimed, the molding apparatus according to claim 5, wherein the control unit controls the collection unit to collect the gas by the second amount of collection determined to suppress an increase in a foreign substance included in the object space (Sato [0029] teaches gas is exhausted to prevent foreign substances from falling onto substrate during gas supply.)
Regarding claim 8, Sato meets the claimed, the molding apparatus according to claim 5, wherein the control unit controls the collection unit to collect the gas by the second amount of collection according to an attribute of a foreign substance existing in the molding apparatus (Sato [0029] teaches gas is exhausted to prevent foreign substances from falling onto substrate during gas supply -- the presence of a foreign substance meets the broadest reasonable interpretation of an “attribute”.)
Regarding claim 11, Sato meets the claimed, the molding apparatus according to claim 1, wherein the object is the mold or the substrate (Sato [0016] describes a mold.)
Regarding claim 12, Sato meets the claimed, the molding apparatus according to claim 1, wherein the molding apparatus brings a pattern of the mold into contact with the composition to form a pattern of the composition (Sato [0018] teaches that a patterned mold is brought into contact with resin on a substrate to form a pattern.)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Kasumi and Hirano as applied to claim 1 above and in further view of Kuritsyn (US 2016/0128171).
Regarding claim 9, Sato does not meet the claimed, the molding apparatus according to claim 1, wherein the supply unit supplies the gas so that the gas flows in a direction parallel to a holding surface on which the holding unit holds the object.
Analogous in the art of lithographic apparatuses, Kuritsyn does not explicitly teach a parallel gas flow and thus does not explicitly meet the claimed, wherein the supply unit supplies the gas so that the gas flows in a direction parallel to a holding surface on which the holding unit holds the object, however, Kuritsyn [0050] teaches that gas flow can be directed in the direction opposite of the velocity of debris. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the direction of gas flow depending on the direction of the debris/contaminants in order to effectively stop debris and contaminants, see Kuritsyn [0050].
Regarding claim 10, Sato does not meet the claimed, the molding apparatus according to claim 1, wherein the supply unit supplies the gas so that the gas flows in a direction perpendicular to a holding surface on which the holding unit holds the object.
Analogous in the art of lithographic apparatuses, Kuritsyn does not explicitly teach a perpendicular gas flow and thus does not explicitly meet the claimed, the molding apparatus according to claim 1, wherein the supply unit supplies the gas so that the gas flows in a direction perpendicular to a holding surface on which the holding unit holds the object, however, Kuritsyn .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato modified by Kasumi and Hirano as applied to claim 1 above and in further view of Li (US 2019/0011831).
Regarding claim 13, Sato does not meet the claimed, the molding apparatus according to claim 1, wherein the molding apparatus brings a planar portion of the mold into contact with the composition to planarize the composition.
Analogous in the field of nano-imprinting and lithography, Li meets the claimed, the molding apparatus according to claim 1, wherein the molding apparatus brings a planar portion of the mold into contact with the composition to planarize the composition (Li [0039] teaches that a planar portion of an imprint mold can press and flatten an upper surface of a curable material.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the lithography apparatus of Sato with the planar portion of the mold as taught by Li because it is a known method of flattening and planarizing a layer of resin during an imprinting process, see Li [0039].
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 and 5 above, and further in view of Zhou "How Particle Resuspension from .
Regarding claim 14, Sato teaches that the gas supply rate may vary but does not meet the claimed, the molding apparatus according to claim 1, wherein the control unit controls the supply unit so that, in a case where a foreign substance existing in the molding apparatus is less likely to be scattered by the gas supplied from the supply unit, the first amount of supply is smaller than the second amount of supply, and, in a case where the foreign substance is likely to be scattered by the gas supplied from the supply unit, the first amount of supply is greater than the second amount of supply, and wherein the foreign substance being less likely or likely to be scattered is predetermined based on an attribute of the foreign substance.
Analogous in the field of particle resuspension, Zhou does not explicitly meet the claimed, wherein the control unit controls the supply unit so that, in a case where a foreign substance existing in the molding apparatus is less likely to be scattered by the gas supplied from the supply unit, the first amount of supply is smaller than the second amount of supply, and, in a case where the foreign substance is likely to be scattered by the gas supplied from the supply unit, the first amount of supply is greater than the second amount of supply, and wherein the foreign substance being less likely or likely to be scattered is predetermined based on an attribute of the foreign substance. Zhou does, however, teach that small particles resting on surfaces may be suspended under ventilation, see Zhou page 996 second column lines 5-9. Additionally, Zhou teaches that airflow rates can elevate the particle resuspension (scattering) rates, see Zhou page 1006 first column lines 3-5. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the ventilation air supply 
Regarding claim 15, Sato teaches that the gas exhaust rate may vary but does not meet the claimed, the molding apparatus according to claim 5, wherein the control unit controls the collection unit so that, in a case where a foreign substance existing in the molding apparatus is less likely to be scattered by the gas supplied from the supply unit, the first amount of collection is smaller than the second amount of collection, and, in a case where the foreign substance is likely to be scattered by the gas supplied from the supply unit, the first amount of collection is greater than the  second amount of collection, and wherein the foreign substance being less likely or likely to be scattered is predetermined based on an attribute of the foreign substance.
Analogous in the field of particle resuspension, Zhou does not explicitly meet the claimed, the molding apparatus according to claim 5, wherein the control unit controls the collection unit so that, in a case where a foreign substance existing in the molding apparatus is less likely to be scattered by the gas supplied from the supply unit, the first amount of collection is smaller than the second amount of collection, and, in a case where the foreign substance is likely to be scattered by the gas supplied from the supply unit, the first amount of collection is greater than the  second amount of collection, and wherein the foreign substance being less likely or likely to be scattered is predetermined based on an attribute of the foreign substance. . Zhou does, however, teach that small particles resting on surfaces may be suspended under ventilation, see Zhou page 996 second column lines 5-9. Additionally, Zhou teaches that ventilation airflow rates can elevate the particle resuspension (scattering) rates, see Zhou page 1006 first column lines 3-5. It would have been obvious to a person of ordinary skill in the art before the filing date to modify the ventilation rates of the first and second supplies in order . 
Response to Arguments
In response to the amendments filed 7/23/2021, the objection to claim 6 has been withdrawn. 
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the amended claim 1 regarding the arm and hand portion changing or not changing a direction of the gas supplied. Examiner agrees that neither Sato nor Kasumi teach the claimed limitations but an additional reference, Hirano (US 2016/0231648) has been cited.
Applicant also requested a rejoinder however a rejoinder is not proper at this time because the claims directed towards the elected invention have not yet been allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744